Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by MIN (CN111159304).
Regarding claims 1, 13 and 17 MIN discloses a computer-implemented method, 
a non-transitory, computer-readable medium storing one or more instructions executable by a computer system to perform operations and a computer-implemented system (page 20, “The memory may include a non-persistent memory, a random access memory (RAM), and/or a non-volatile memory in a computer-readable medium, such as a read-only memory (ROM) or a flash RAM. The memory is an example of a computer-readable medium Computer-readable media includes permanent and non-permanent, removable and non-removable media that can be stored by any method or technology. The , comprising: one or more computers; and one or more computer memory devices interoperably coupled with the one or more computers and having tangible, non-transitory, machine-readable media storing one or more instructions that, when executed by the one or more computers, perform one or more operations (page 20, “These computer program instructions may also be stored in a computer readable memory that can direct a computer or other programmable blockchain-based data processing device to function in a particular manner, such that the instructions stored in the computer-readable memory produce an article of manufacture including an instruction device that is implemented in one or more flows of the flow chart and／ or in one block or a plurality of blocks of the block diagram. These computer program instructions may also be loaded onto a computer or other programmable blockchain-based data processing device such that a series of operational steps are performed on a computer or other programmable device to produce a computer-implemented process, thereby providing instructions executed on a computer or other programmable device for implementing one or more flows of the flow chart and／ or in one block or a plurality of blocks in the block diagram. In a typical configuration, a computing device includes one or more processors (CPUs), input/output interfaces, network interfaces, and memory.) comprising:
deploying, by a blockchain node of a blockchain network, a second smart contract corresponding to a signatory user of a target electronic contract for managing information associated with the signatory user ( page 6 “In step S204, based on the plurality of historical contract data, generating a contract template corresponding to the target service by means of a preset second smart contract in the blockchain, and storing the service identifier of the target service corresponding to the identifier of the contract template corresponding to the target service. The second smart contract may be a smart contract for generating a contract template. The content in the second smart contract can be set according to actual conditions.. The service identifier may be a name or an encoding of the target service, and the identifier of the contract template may also be a name or an encoding of the contract template, etc. In an implementation, after the blockchain node obtains the plurality of historical contract data, a preset second smart contract in the blockchain May be invoked, and the plurality of historical contract data may be analyzed respectively by means of the second smart contract, and the basic project and the basic information that should be included in the contract of the target service may be determined, for example, the items included in the historical contract data of more than 70% of the plurality of historical contract data may be used as the basic items, and the information contained in the historical contract data of more than 80% of the plurality of historical contract data is used as the basic information.. Then, a contract template corresponding to the target service can be generated based on the obtained basic project and the basic information and related information of the target service. In order to subsequently accurately find the contract template, the service identifier of the target service can be correspondingly stored in the block chain according to the identifier of the contract template corresponding to the target service, and in practical application, the corresponding relationship can be stored in the form of a table” );
receiving, by the blockchain node of the blockchain network, a contract creating request from a requesting user, wherein the contract creating request comprises creation information of the target electronic contract to be created ( page 3 “In step S102, a contract signing request of a target service sent by an initiator is received, and the contract signing request comprises contract data required to be signed... The contract data may be data in a contract, may be data of some of the items in the contract, or may be all data, and the contract may be any contract, such as an insurance contract, a purchase contract, a loan contract, a labor contract, etc. page 4 “In addition, the processing of step S102 May be implemented in the manner described above, and in particular, a contract template may not need to be pre-set in the block chain, but the contract template is automatically formulated by two or more parties of the contract to be signed, and after filling is completed, the contract signing request of the target service may be generated by the terminal device corresponding to the filled information and the data contained in the contract template (i.e., the contract data required to be signed), and the contract signing request of the target service may be sent to the blockchain node, and the blockchain node may receive a contract signing request of the target service sent by the initiator. The contract signing request comprises contract data required to be signed  ) ; 
deploying, by the blockchain node, a first smart contract for managing the target electronic contract in a blockchain based on the creation information (page 4 “In order to provide the signing efficiency of the contract, the contract template can be preset, and the set contract template can be stored in the set storage equipment.. The contract template may be a basis constituting a contract, wherein items such as a first party, a second party, a validity period and the like may be included in the contract template, and may further include related information, such as related information of the rights and obligations provided by the signer, etc. With regard to he set contract template, corresponding contracts can be set according to different services, specifically, different requirements can be provided for different services, different requirements may require different contract structures and contract templates of items, corresponding contract templates can be preset for requirements of different services, and the service identifier and the identifier of the contract template can be stored 
creating, by the blockchain node, the target electronic contract according to the creation information and based on the first smart contract (page 4 “In step S104, a contract to be signed of the target service is generated according to the contract data. In an implementation, after the contract signing request of the target service sent by the initiator is received through the processing of the step S102, the contract template corresponding to the target service can be determined according to information such as the service identifier of the target service or the identifier of the contract template returned by the blockchain node in the process of requesting the contract template from the terminal device to the blockchain node, and then, when the block chain node receives the contract signing request of the target service sent by the initiator, the pre-recorded identifier of the contract template returned to the blockchain node can be obtained, and the corresponding contract template can be obtained through the identifier In practical application, in addition to obtaining the contract template in the manner described above, the contract template can be obtained in various other manners, and the and 
in response to receiving a contract signing request from the signatory user of the target electronic contract, signing, by the blockchain node, the target electronic contract based on the first smart contract and the second smart contract corresponding to the signatory user (page 5 “In the implementation, after the blockchain node generates the contract to be signed through the processing of the step S104, the contract to be signed can be sent to the initiator, the initiator can browse the content in the contract to be signed, if the signer confirms that the data in the contract to be signed is accurate, the signed position can be signed in the contract to be signed, and after the signature is completed, the signed contract with the signature can be obtained, and the terminal device of the initiator can obtain the signed contract including the signed signature information and send the signed contract to the block chain node. The blockchain node may receive the signed contract including the signature information sent by the initiator… After the blockchain node receives the signed contract including the signature information sent by the initiator, the signed contract including the signature information can be converted into the service contract of the target service, or the signed contract including the signature information can be converted into the service contract of the target service through the preset conversion method, for example, the signature information and the acquired identity information can be converted into the global unique identifier corresponding to the identity information, and the service contract of the target service can be generated based on the obtained global unique identifier and the contract to be signed”).
Regarding claims 2, 14 and 18, MIN further discloses:
wherein the contract signing request comprises user identification information of the signatory user ( page 4, “The terminal device may display the contract template, two or more parties of the contract to be signed may view the contract template, and the contract template may include a plurality of different items and related information, such as name items, identity information items, obligations and responsibilities of the contract parties, information related to performance and default related information (such as violating gold, etc.).. Two or more parties of the contract to be signed can fill corresponding information in the contract template, after filling is completed, the terminal device can obtain the contract signing request of the target service according to the data corresponding to the filled information and the data contained in the contract template (equivalent to the contract data needing to be signed), and can send the contract signing request of the target service to the block chain node, and the blockchain node can receive the contract signing request of the target service sent by the initiator The contract signing request comprises contract data required to be signed” page 5, “The signature information may be information related to the signing party by means of manual writing or by means of a preset input method input information, such as a name, a contact manner, an identity card number, etc. of the signer, and may be specifically set according to actual conditions, which is not limited in the embodiments of the present specification.. The contract to be signed is a contract which does not contain signature information, the contract to be signed can be a contract which is not
 complete, and the signed contract including the signature information can be a signed contract containing the original signature information of the signer, the signed contract including the signature information can be a complete contract original, and the business contract can be a final contract which can be stored in the block chain based on the complete contract original.” ); and 
wherein the signing the target electronic contract based on the first smart contract and the second smart contract corresponding to the signatory user comprises: 
invoking the first smart contract (page 5 “In an implementation, after the blockchain node generates a first smart contract corresponding to the service contract, the first smart contract may be deployed into the blockchain, and then the blockchain node may invoke the first smart contract to detect the status of the service contract, specifically, the contract rule may correspond to a status of the service contract, for example, the status of the service contract is a performance reminder, and the corresponding contract rule may be a rule of performance reminder, for example, the status of the service contract is a default, and the corresponding contract rule may be a default rule, etc. When the first smart contract is deployed into the blockchain, the state of the service contract can be monitored in real time, and the state of the service contract can be determined in real time, for example, the state of the service contract can be determined, or the signer can directly obtain the state of the service contract by executing the contract, etc. Then, the monitored state of the service contract can be compared with the state information recorded in the first intelligent contract, and if the monitored state is matched with a certain state recorded in the first intelligent contract, the contract rule corresponding to the state can be triggered. For example, the state information recorded in the first smart contract includes performance execution and default, and if the block chain node monitors that the state of the service contract is default through the first smart contract, the default rule can be triggered to execute through the first smart contract.”  ); 
determining, based on the first smart contract, the second smart contract corresponding to the signatory user according to the user identification information of the signatory user ( page 6, “In step S204, based on the plurality of historical contract data, generating a contract template corresponding to the target service by means of a preset second smart contract in the blockchain, and storing the service identifier of the target service corresponding to the identifier of the contract template corresponding to the target service. The second smart contract may be a smart contract for generating a contract template. The content in the second smart contract can be set according to actual ; 
obtaining signature information of the signatory user based on the second smart contract; and  signing the target electronic contract based on the signature information (page 5, “ In the implementation, after the blockchain node generates the contract to be signed through the processing of the step S104, the contract to be signed can be sent to the initiator, the initiator can browse the content in the contract to be signed, if the signer confirms that the data in the contract to be signed is accurate, the signed position can be signed in the contract to be signed, and after the signature is completed, the signed contract with the signature can be obtained, and the terminal device of the 
Regarding claim 3, 15 and 19, MIN further discloses:
wherein the signing the target electronic contract based on the signature information comprises: 
identifying the target electronic contract based on a predetermined signature position identification algorithm to obtain signature position information; and signing the target electronic contract based on the signature information and the signature position information (page 5 “After obtaining the contract template corresponding to the target service, the obtained contract template can be combined with the contract data in the contract signing request, so that the filled content in the contract or the modified content is obtained. Due to the fact that the contract template and the contract data are only the main content of the corresponding contract, other content is often needed in the contract, for example, information of a signer of the contract, a limit period, a default processing rule and the like, an initial contract can be generated through the contract template and the contract data, and then an input area of the information can be inserted in the preset position of the initial contract, so that the contract to be signed can be generated. For example, an initial contract may be 
Regarding claims 4, 16 and 20, MIN discloses
wherein the creating the target electronic contract according to the creation information and based on the first smart contract comprises: 
obtaining a contract template corresponding to the target electronic contract according to the creation information based on the first smart contract (page 4, “In particular, when a certain contract is required to be signed by a certain party or multiple parties, the contract template of the contract may be preset in advance. The page may be provided with a request entry of the contract template (specifically, by means of a key or hyperlink, etc.), and any one of the two or more parties or multiple ; 
determining a respective second smart contract corresponding to each signatory user of the target electronic contract ( page 6 “In step S204, based on the plurality of historical contract data, generating a contract template corresponding to the target service by means of a preset second smart contract in the blockchain, and storing the service identifier of the target service corresponding to the identifier of the contract template corresponding to the target service. The second smart contract may be a smart contract for generating a contract template. The content in the second smart contract can be set according to actual conditions.. The service identifier may be a name or an encoding of the target service, and the identifier of the contract template may also be a name or an encoding of the contract template, etc. In an implementation, after the blockchain node obtains the plurality of historical contract data, a preset second smart contract in the blockchain May be invoked, and the plurality of historical contract data may be analyzed respectively by means of the second smart contract, and the ; 
obtaining respective identity information of each signatory user based on the respective second smart contract (page 5 “After the blockchain node receives the signed contract including the signature information sent by the initiator, the signed contract including the signature information can be converted into the service contract of the target service, or the signed contract including the signature information can be converted into the service contract of the target service through the preset conversion method, for example, the signature information and the acquired identity information can be converted into the global unique identifier corresponding to the identity information, and the service contract of the target service can be generated based on the obtained global unique identifier and the contract to be signed In practical application, the specific processing method for generating the service contract of the target service according to the signed contract comprising the signature information not only comprises the above two types, but also can comprise a plurality of, and specifically can be set according to actual conditions, and the embodiments of the present specification do not limit this.” ); and 
creating the target electronic contract based on the contract template and the respective identity information ( page 4 “In step S104, a contract to be signed of the target service is generated according to the contract data. In an implementation, after the contract signing request of the target service sent by the initiator is received through the processing of the step S102, the contract template corresponding to the target service can be determined according to information such as the service identifier of the target service or the identifier of the contract template returned by the blockchain node in the process of requesting the contract template from the terminal device to the blockchain node, and then, when the block chain node receives the contract signing request of the target service sent by the initiator, the pre-recorded identifier of the contract template returned to the blockchain node can be obtained, and the corresponding contract template can be obtained through the identifier In practical application, in addition to obtaining the contract template in the manner described above, the contract template can be obtained in various other manners, and the contract template can be specifically set according to actual conditions. ” page 5 “In step S106, the contract to be signed is sent to the initiator, and the signed contract including the signature information sent by the initiator is received, and the service contract of the target service is generated according to the signed contract including the signature information “page 5 “In step S108, a contract rule corresponding to the service contract is determined according to the service contract, and a first smart contract corresponding to the service contract is generated based on the contract rule, and the first smart contract is deployed in the blockchain, and the contract rule comprises a performance rule and/or a default rule.” ).
Regarding claim 5, MIN further discloses:
wherein the deploying a first smart contract for managing the target electronic contract in a blockchain based on the creation information comprises: 
obtaining respective user identification information of each signatory user of the target electronic contract and respective contract address information of the respective second smart contract corresponding to each signatory user based on the creation information (page 8 “In an implementation, the contract signing party can register in the blockchain before signing the contract, and identity information (such as name, gender, identity card number, etc.) of the signer can be obtained through registration, communication information (such as a mobile phone number, an email address, an account of an instant messaging application, etc.), and creating a corresponding account for the signer, etc.. In addition, the signing party of the contract can also perform the above-mentioned registration processing in the service system where the target service is located, and then the service system can upload the registration information corresponding to the registration processing to the block chain. After the blockchain node receives the signed contract including the signature information sent by the initiator, the communication information matching the signature information can be obtained from the registration information (including the mobile phone number, the email address, the account of the instant messaging application, etc.), and the signature party can be requested to confirm whether the signature party has the willingness to sign the service contract of the target service. ); and 
deploying the first smart contract in the blockchain based on the respective user identification information of each signatory user, the respective contract address information, and a predetermined signature position identification algorithm ( page 8 “In an implementation, the contract signing party can register in the blockchain before signing the contract, and identity information (such as name, gender, identity card number, etc.) of the signer can be obtained through registration, communication information (such as a mobile phone number, an email address, an account of an instant messaging application, etc.), and creating a corresponding account for the signer, etc.. In addition, the signing party of the contract can also perform the above-mentioned registration processing in the service system where the target service is located, and then the service system can upload the registration information corresponding to the registration processing to the block chain. After the blockchain node receives the signed contract including the signature information sent by the initiator, the communication information ; and
wherein the determining a respective second smart contract corresponding to each signatory user of the target electronic contract comprises: 
determining a respective second smart contract corresponding to the respective contract address information comprised in the first smart contract as the respective second smart contract corresponding to each signatory user (page 6 “In implementation, the plurality of signed historical contract data of the contract type corresponding to the target service can be obtained in a plurality of manners, for example, historical contract data for the target service can be purchased to different organizations or individuals in a purchase manner; or the historical contract data for the target service can be obtained from different organizations or individuals in a redeemable manner, and the historical contract data of the target service can be searched through a preset network search engine; or the historical contract data of the target service can be crawled from the Internet through a preset network search engine, and the historical contract data of the target service can be crawled from the Internet According to the actual situation, the embodiment of the invention is not limited in the embodiment. In step S204, based on the plurality of historical contract data, generating a contract template corresponding to the target service by means of a preset second smart contract in the blockchain, and storing the service identifier of the target service corresponding to the identifier of the contract template corresponding to the target service. The second smart contract may be a smart contract for generating a contract template. The content in the second smart contract can be set according to actual conditions.. The service identifier may be a name or an encoding of the target service, and the identifier of the contract template may also be a name or an encoding of the contract template, etc.).
Regarding claim 6, MIN further discloses:
wherein the obtaining respective contract address information of the respective second smart contract corresponding to each signatory user based on the creation information comprises: obtaining the respective contract address information of the respective second smart contract corresponding to each signatory user from the creation information; or obtaining associated target contract address information from an association relationship between user identification information and contract address information of each signatory user, based on the respective user identification information of each signatory user, wherein the association relationship is stored in the blockchain; and determining the associated target contract address information as the respective contract address information of the respective second smart contract corresponding to each signatory user (page 8 “In an implementation, the contract signing party can register in the blockchain before signing the contract, and identity information (such as name, gender, identity card number, etc.) of the signer can be obtained through registration, communication information (such as a mobile phone number, an email address, an account of an instant messaging application, etc.), and creating a corresponding account for the signer, etc.. In addition, the signing party of the contract can also perform the above-mentioned registration processing in the service system where the target service is located, and then the service system can upload the registration information corresponding to the registration processing to the block chain. After the blockchain node receives the signed contract including the signature information sent by the initiator, the communication information matching the signature information can be obtained from the registration information (including the mobile phone number, the email address, the account of the instant messaging application, etc.), and the signature party can be requested to confirm whether the signature party has the willingness to sign the service contract of the target service. ).
Regarding claim 7, MIN further discloses:
wherein the deploying a first smart contract for managing the target electronic contract in a blockchain based on the creation information comprises: 
obtaining respective user identification information of each signatory user from the creation information; and deploying the first smart contract based on the respective user identification information of each signatory user and a predetermined signature position identification algorithm (page 8 “In an implementation, the contract signing party can register in the blockchain before signing the contract, and identity information (such as name, gender, identity card number, etc.) of the signer can be obtained through registration, communication information (such as a mobile phone number, an email address, an account of an instant messaging application, etc.), and creating a corresponding account for the signer, etc.. In addition, the signing party of the contract can also perform the above-mentioned registration processing in the service system where the target service is located, and then the service system can upload the registration information corresponding to the registration processing to the block chain. After the blockchain node receives the signed contract including the signature information sent by the initiator, the communication information matching the signature information can be obtained from the registration information (including the mobile phone number, the email address, the account of the instant messaging application, etc.), and the signature party can be requested to confirm whether the signature party has the willingness to sign the service contract of the target service.”); and 
wherein the determining a respective second smart contract corresponding to each signatory user of the target electronic contract comprises: 
obtaining associated target contract address information from an association relationship between user identification information and contract address information of each signatory user, based on the user identification information of the signatory user comprised in the first smart contract, wherein the association relationship is stored in the blockchain ( page 6 “In an ; and 
determining a respective second smart contract corresponding to the associated target contract address information as the respective second smart contract corresponding to each signatory user ( page 6 “In step S204, based on the plurality of historical contract data, generating a contract template corresponding to the target service by means of a preset second smart contract in the blockchain, and storing the service identifier of the target service corresponding to the identifier of the contract template corresponding to the target service. The second smart contract may be a smart contract for generating a contract template. The content in the second smart contract can be set according to actual conditions.. The service identifier may be a name or an encoding of the target service, and the identifier of the contract template may also be a name or an encoding of the contract template, etc. In an implementation, after the blockchain node obtains the plurality of historical contract data, a preset second smart contract in the blockchain May be invoked, and the plurality of historical contract data may be analyzed respectively by means of the second smart contract, and the basic project and the basic information that should be included in the contract of the target service may be determined, for example, the items included in the historical contract data of more than 70% of the plurality of historical contract data may be used as the basic items, and the information contained in the historical contract data of more than 80% of the plurality of historical contract data is used as the basic information.. Then, a contract template corresponding to the target service can be generated based on the obtained basic project and the basic information and related information of the target service. In order to subsequently accurately find the contract template, the service identifier of the target service can be correspondingly stored in the block chain according to the identifier of the contract template corresponding to the target service, and in practical application, the corresponding relationship can be stored in the form of a table” ).
Regarding claim 8, MIN further discloses:
wherein the obtaining a contract template corresponding to the target electronic contract based on the creation information comprises: obtaining a contract template from the creation information, and determining the obtained contract template as the contract template corresponding to the target electronic contract; or obtaining an associated target contract template from an association relationship between predetermined template identification information and the contract template based on template identification information in the creation information, and determining the associated target contract template as the contract template corresponding to the target electronic contract (page 6 “In step S204, based on the plurality of historical contract data, generating a contract template corresponding to the target service by means of a preset second smart contract in the blockchain, and storing the service identifier of the target service corresponding to the identifier of the contract template corresponding to the target service. The second smart contract may be a smart contract for generating a contract template. The content in the second smart contract can be set according to actual conditions.. The service identifier may be a name or an encoding of the target service, and the identifier of the contract template may also be a name or an encoding of the contract template, etc. In an implementation, after the blockchain node obtains the plurality of historical contract data, a preset second smart contract in the blockchain May be invoked, and the plurality of historical contract data may be analyzed respectively by means of the second smart contract, and the basic project and the basic information that should be included in the contract of the target service may be determined, for example, the items included in the historical contract data of more than 70% of the plurality of historical contract data may be used as the basic items, and the information contained in the historical contract data of more than 80% of the plurality of historical contract data is used as the basic information.. Then, a contract template corresponding to the target service can be generated based on the obtained basic project and the basic information and related information of the target service. In order to subsequently accurately find the contract template, the service identifier of the target service can be correspondingly stored in the block chain according to the identifier of the contract template corresponding to the target service, and in practical application, the corresponding relationship can be stored in the form of a table”).
Regarding claim 9, MIN further discloses:
wherein the deploying, by a blockchain node of a blockchain network, a second smart contract corresponding to a signatory user of a target electronic contract for managing information associated with the signatory user comprises: 
receiving a registration request sent by the signatory user, wherein the registration request comprises information about the signatory user; deploying the second smart contract in the blockchain based on the information about the signatory user; associatively storing user identification information of the signatory user and contract address information of the second smart contract in the blockchain; and sending registration success information to the signatory user (page 8 “In an implementation, the contract signing party can register in the blockchain before signing the contract, and identity information (such as name, gender, identity card number, etc.) of the signer can be obtained through registration, communication information (such as a mobile phone number, an email address, an account of an instant messaging application, etc.), and creating a corresponding account for the signer, etc.. In addition, the signing party of the contract can also perform the above-mentioned registration processing in the service system where the target service is located, and then the service system can upload the registration information corresponding to the registration processing to the block chain. After the blockchain node receives the signed contract including the signature information sent by the initiator, the communication information matching the signature information can be obtained from the registration information (including the mobile phone number, the email address, the account of the instant messaging application, etc.), and the signature party can be requested to confirm whether the signature party has the willingness to sign the service contract of the target service. In step S406, if a notification message for signing authentication of the service contract sent by a signature party is received within a predetermined duration, digital signature information of a signature party corresponding to the signature information is obtained according to the signature information.” ). 
Regarding claim 10, MIN further discloses:
wherein after the creating the target electronic contract based on the first smart contract, the computer-implemented method further comprises: 
determining contract identification information of the target electronic contract, and associatively storing the target electronic contract, the contract identification information of the target electronic contract, and contract identification information of the first smart contract in the blockchain (page 7 “Optionally, after the contract template corresponding to the target service is generated in the block chain through the processing process, in order to adapt to the current latest user demand, the initiator can actively modify the contract template in the block chain, and specifically, the modification request of the contract template corresponding to the target service sent by the initiator can be received, and the modification request comprises modification information of the contract template; modifying the contract template according to the modification information of the contract template to obtain a modified contract template; The modification information of the contract template may include information that modifies clause information already present in the contract template, and may also include information such as adding certain terms to the contract template, etc. Optionally, the contract corresponding to the target service may be a negotiable contract, and the negotiation contract may be a contract that needs to negotiate specific content in the contract for both parties of the signing contract Based on this, the contract template corresponding to the target service is generated in the blockchain by means of the processing process, and after the contract template is sent to the initiator requesting the contract template, the blockchain node may further store related data in the contract negotiation process, and the corresponding processing may include: obtaining first negotiation data generated by the initiator uploaded to the block chain for the contract negotiation process of the target service, and storing the first negotiation data to the block chain; and/or the acquisition initiator uploads the second negotiation data generated by the contract negotiation process of the target service to the ; and 
wherein the signing the target electronic contract based on the first smart contract and the second smart contract corresponding to the signatory user comprises: 
obtaining user identification information of the signatory user, the contract identification information of the target electronic contract and first signature data from the contract signing request, wherein the first signature data is signature data obtained by signing specified data based on a private key of the signatory user; and in response to determining that associated contract identification information of the first smart contract is identified from the blockchain based on the contract identification information of the target electronic contract, associated first smart contract corresponding to the associated contract identification information of the first smart contract comprises the user identification information of the signatory user, and the first signature data is verified based on an obtained public key of the signatory user: signing the target electronic contract based on the associated first smart contract and the second smart contract corresponding to the signatory user ( page 4 “Based on the above-mentioned content, the relevant processing of the contract can be responded by means of the blockchain node, so as to provide relevant services for the initiator of the contract processing. In particular, when a certain contract is required to be signed by a certain party or multiple parties, the contract template of the contract may be preset in advance. The page may be provided with a request entry of the contract template (specifically, by means of a key or hyperlink, .
Regarding claim 11, MIN further discloses:
wherein after the creating the target electronic contract according to the creation information based on the first smart contract, the computer-implemented method further comprises: 
sending contract-creation success information to the requesting user, wherein the contract-creation success information comprises the contract identification information of the target electronic contract ( page 8 “In step S406, if a notification message for signing authentication of the service contract sent by a signature party is received within a predetermined duration, digital signature information of a signature party corresponding to the signature information is obtained according to the signature information.” ); 
receiving a contract identification request sent by the requesting user, wherein the contract identification request comprises contract identification information of the target electronic contract to be identified; obtaining associatively stored target electronic contract from the blockchain based on the contract identification information of the target electronic contract; and sending the associatively stored target electronic contract to the requesting user (page 8 “After the blockchain node receives the signed contract including the signature information sent by the initiator, in order to ensure the authenticity of the signed contract, the contract signing authentication can be further sent to the signature party of the signature information, and specifically, reference can be made to the following steps S404 and S406 for processing. In step S404, an authentication request signed by a service contract corresponding to the signature information is sent to a signature party corresponding to the signature information according to the communication information corresponding to the signature information... In step S406, if a notification message for signing authentication of the service contract sent by a signature party is received within a predetermined duration, digital signature information of a signature party corresponding to the signature information is obtained according to the signature information.” Page 11 “In step S402, the contract to be signed is sent to the initiator, and a signed contract including signature information sent by the initiator is received. After the blockchain node receives the signed contract including the signature information sent by the initiator, in order to ensure the authenticity of the signed contract, the contract signing authentication can be further sent to the 
Regarding claim 12, MIN further discloses:
wherein after the signing the target electronic contract based on the first smart contract and the second smart contract corresponding to the signatory user, the computer-implemented method further comprises: 
generating contract signing recording information based on the contract signing request; and storing the contract signing recording information in the blockchain ( page 5 “In an implementation, after the blockchain node obtains the service contract of the target service, the content of the service contract can be analyzed, related information about performance can be extracted from the service contract, the corresponding performance rule can be determined based on the related information of the performance, and/or the corresponding default rule can be determined based on the information related to the default, so that the contract rule of the service contract can be obtained based on the performance rule and the default rule a blockchain node may generate a corresponding smart contract (equivalent to a first smart contract corresponding to the service contract) based on a contract rule of the service contract, and may deploy a first smart contract corresponding to the service contract to a blockchain network where the blockchain node is located, so that the blockchain node stores the information of the contract rule and the corresponding first smart contract, and other organizations or personnel cannot tamper with the information of the contract rule and the corresponding first smart contract, and the blockchain node detects and processes the contract rule of the service contract by means of the first smart contract.” Page 7 “In an implementation, on the basis of the content, a correspondence between a service identifier and an identifier of a contract template is stored in the blockchain, and a service identifier of the target service may be searched from the corresponding relationship; and if the service identifier of the target service is found, the identifier of the corresponding contract template may be determined according to the corresponding relationship... Optionally, the contract corresponding to the target service may be a negotiable contract, and the negotiation contract may be a contract that needs to negotiate specific content in the contract for both parties of the signing contract Based on this, the contract template corresponding to the target service is generated in the blockchain by means of the processing process, and after the contract template is sent to the initiator requesting the contract template, the blockchain node may further store related data in the contract negotiation process, and the corresponding processing may include: obtaining first negotiation data generated by the initiator uploaded to the block chain for the contract negotiation process of the target service, and storing the first negotiation data to the block chain; and/or the acquisition initiator uploads the second negotiation data generated by the contract negotiation process of the target service to the block chain The second negotiation data is stored to the blockchain… Then, the initiator can generate an initial contract based on the contract template and the filled corresponding information, and the initiator can upload the data corresponding to the initial contract to the block chain, and the blockchain node can store the data corresponding to the initial contract in the block chain”   page 8 “After the above-mentioned contract negotiation process for the target service, after the initiator provides the modified contract to the signer, the signer can not respond to the content in the contract, and at this time, the initiator and the signer agree on the contract content of the target service, and the signer can send the contract confirmation information to the initiator, so that the   signer can upload contract confirmation information sent by the signer to the block chain, and the blockchain node can store the contract confirmation information in the block chain. In addition, the initiator can also upload the data corresponding to the final contract generated by the data of the contract confirmed by the signer to the block chain, and the blockchain node can store the data in the block chain”).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
                                                                                                                                                                                            
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA C SANTOS-DIAZ whose telephone number is (571)272-6532. The examiner can normally be reached Monday-Friday 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on 571-270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIA C SANTOS-DIAZ/Primary Examiner, Art Unit 3689